Third District Court of Appeal
                               State of Florida

                      Opinion filed November 10, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1795
                      Lower Tribunal No. 20-657 A-K
                          ________________


                          Nicholas Blazevich,
                                 Petitioner,

                                     vs.

                         The State of Florida,
                                Respondent.



     A Case of Original Jurisdiction - Habeas Corpus.

     Nicholas Blazevich, in proper person.

    Ashley Moody, Attorney General, and David Llanes, Assistant Attorney
General, for respondent.


Before HENDON, MILLER and GORDO, JJ.

     PER CURIAM.
      Following review of the petition and the response thereto, it is ordered

that said petition is hereby dismissed as improper. See Henry v. Santana,

62 So. 3d 1122, 1126 n.3 (Fla. 2011) (“The purpose of a habeas corpus

proceeding is to inquire into the legality of the petitioner’s present detention.”

(quoting Sneed v. Mayo, 69 So. 2d 653, 654 (Fla. 1954))); Patterson v.

Christensen, 183 So. 18, 19 (Fla. 1938) (“Habeas corpus is not the proper

proceeding in which to challenge venue . . . .”); King v. State, 695 So. 2d

1299, 1299 (Fla. 4th DCA 1997) (“[C]laims of ineffective assistance of trial

counsel are not cognizable in a petition for habeas corpus . . . .”).




                                        2